DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 13, 15, & 16 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto ( US Pub no. 2017/0256674 A1).
Regarding claim 1, Hashimoto et al discloses a micro device (fig. 2/fig.4), comprising: a structure (10)having a top surface and a bottom surface opposite to each other and a peripheral surface connected to the top surface and the bottom surface(fig. 2/fig. 4);  an insulating layer (40)covering the peripheral surface and the bottom surface of the structure (10)and exposing a portion of the peripheral surface (fig. 2); and a light-transmissive layer(25) covering the top surface of the structure (10)and extended over at least a portion of the portion of the peripheral surface(fig. 2).  The recitation “epitaxial” asserts the process by which the structure is made. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the 
Regarding claim 2, Hashimoto et al discloses wherein a material of the insulating layer (40)is the same as a material of the light-transmissive layer (25) [0032][0043].
Regarding claim 3, Hashimoto et al discloses wherein a first thickness of the insulating layer (40) on the peripheral surface is equal to a second thickness of the light-transmissive layer (25) on the peripheral surface fig. 4.
Regarding claim 4, Hashimoto et al discloses wherein a first thickness of the insulating layer (40)on the peripheral surface is less than a second thickness of the light-transmissive layer (25)on the peripheral surface (see fig. 2 a portion of element 40 is smaller than element 25).
Regarding claim 6, Hashimoto et al discloses wherein a first thickness of the insulating layer (40) on the peripheral surface is greater than a second thickness of the light-transmissive layer (25) on the peripheral surface (fig. 2).
Regarding claim 7, Hashimoto et al discloses wherein a ratio of the first thickness of the insulating layer (40) to the second thickness of the light-transmissive layer (25)is less than or equal to 8 (fig. 4).


Regarding claim 9, Hashimoto et al discloses  wherein there is a vertical spacing between the insulating layer (40)and the light-transmissive layer(25), and the vertical spacing is less than or equal to 0.5 µm( spacing is 0) fig. 2.
Regarding claim 13, Hashimoto et al discloses a light guide layer (20) disposed on a portion of the light-transmissive layer(25), wherein the light-transmissive layer (25)is located between the light guide layer (20)and the top surface of the structure( 10). The recitation “epitaxial” asserts the process by which the structure is made. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Hashimoto et al  is silent as to the process used to form the structure, it appears that the product in Hashimoto et al  would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of semiconductor material for a LED (see instant spec at [0034]).

Regarding claim 15, Hashimoto et al discloses wherein a width of an orthographic projection of the light guide layer (20) on a plane is greater than a width of an orthographic projection of the structure (10) on the plane fig. 1. The recitation “epitaxial” asserts the process by which the structure is made. As set 

Regarding claim 16, Hashimoto et al discloses wherein the orthographic projection of the light guide layer (20) on the plane covers the orthographic projection of the structure (10) on the plane (fig. 1). The recitation “epitaxial” asserts the process by which the structure is made. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Hashimoto et al  is silent as to the process used to form the structure, it appears that the product in Hashimoto et al  would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of semiconductor material for a LED (see instant spec at [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hashimoto (US Pub no. 2017/0256674 A1)
Regarding claim 5, Hashimoto et al discloses all the claim limitations of claim 4 and further teaches lateral coverage of the light transmitting layer (25) and thickness of insulating layer (40) [0031] [0045] but fails to teach wherein a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is greater than or equal to 0.8.    However, it would have been obvious to one of ordinary skill in the art to achieve a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is greater than or equal to 0.8  to optimize the size and light extraction efficiency of the device through routine experimentation . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 14, Hashimoto et al discloses wherein a ratio of an area of an orthographic projection of the light guide layer (20) on the top surface to an area of an orthographic projection of the light-transmissive layer (25) on the top surface (fig. 4/fig. 1) but fails to teach is greater than or equal to 0.8 and less than or equal to 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hashimoto et al to achieve an area greater than or equal to 0.8 and less than or equal to 1 as claimed through routine experimentation to optimize light extraction efficiency. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hashimoto (US Pub no. 2017/0256674 A1) in view of Takamatsu (US Pub no. 2019/0305177 A1)
Regarding claim 10, Hashimoto et al discloses all the claim limitations of claim 1 but fail so teach wherein a ratio of a first vertical height of the light-transmissive layer from the top surface to the peripheral surface to a second vertical height of the epitaxial structure is greater than or equal to 0.05 and less than or equal to 0.25.
However, Takamatsu et al disclose wherein a first vertical height of the light-transmissive layer (30) from the top surface to the peripheral surface to a second vertical height of the light emitting element (10)[0045] but fails to teach the ratio is greater than or equal to 0.05 and less than or equal to 0.25. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve the ratio greater than or equal to 0.05 and less than or equal to 0.25 to optimize light extraction through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 


Regarding claim 11, Takamatsu et al discloses wherein the first vertical height (t2) but fails to teach is greater than or equal to 0.5 µm and less than or equal to 1 µm. However, it would have been obvious to one of ordinary skill in the art before the ."  In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 


Claim  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hashimoto (US Pub no. 2017/0256674 A1) in view of Hoppel (US Pub no. 2018/0269364 A1).
Regarding claim 12, Hashimoto et al discloses all the limitation of claim 1 but fails to teach wherein a root mean square roughness of a contact surface of the light-transmissive layer and the top surface of the epitaxial structure is greater than a light-emitting surface of the light-transmissive layer.
However, Hoppel et al discloses wherein a root mean square roughness of a contact surface of the light-transmissive layer (8) and the top surface of the epitaxial structure (2) is greater than a light-emitting surface of the light transmissive layer (8) Fig. 3a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hashimoto et al with the teachings of Hoppel et al to shape the spatial and/or spectral emission characteristics
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.